Citation Nr: 1704473	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  10-08 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to May 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a 
February 2009 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing, and a transcript of this hearing is of record.  

This appeal was most recently before the Board in April 2016.  The appeal was remanded for additional development.  As discussed below, the requested development was not substantially complied with and therefore the claim must be remanded again.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The April 2016 Board remand found an April 2014 VA opinion inadequate and requested an addendum opinion in connection with the Veteran's claim for entitlement to service connection for hepatitis C.  The examiner was to determine if it was at least as likely as not that the Veteran's diagnosed hepatitis C was related to service, specifically addressing the Veteran's statements that he contracted hepatitis C as a result of the inoculations he received in service.  

The examiner provided April 2016 and May 2016 addendum opinions.  The April and May 2016 addendum opinions included the text of the April 2014 VA opinion noting the Veteran's hepatitis C risk factors of drug use, blood transfusion, and tattoos.  In the April 2016 opinion the examiner noted that VA cooperative study 488 noted "Vietnam-era veterans are the age group most frequently infected" with hepatitis C after controlling for the risk factors of injection drug use, history of incarceration for more than 48 hours, and a history of tattoos.  The examiner noted the study did not note an association between jet injector inoculations and hepatitis C.  The examiner concluded "there is no evidence or records showed that the air gun used on [the Veteran] was contaminated with HCV.  In my opinion it's most likely due to cocaine abuse snorting."  In the May 2016 addendum opinion the examiner added that the Veteran's service treatment records (STRs) do not contain documentation that he received a vaccine via air gun.  

The Board finds the examiner's rationale as to the possibility of contamination through in-service inoculation is inadequate because it does not contain a thorough rationale, including an explanation of the significance of the absence of a record showing the air gun used in service was contaminated with hepatitis C.  The Board notes the Veteran's STRs contain his immunization records; however, they do not contain a notation of how the immunizations were provided.  Therefore, it is unclear how the examiner was able to conclude that the air gun used on the Veteran was not contaminated by hepatitis C.  Additionally, the opinion is inadequate as the examiner listed tattoos as a possible etiology for the Veteran's hepatitis C, which was diagnosed in 1994, but failed to address the Veteran's statement to the examiner that he did not obtain tattoos until 2001, several years after his diagnosis.  The April 2016 Board remand specifically requested that the examiner provide an explanation as to the significance of the absence of a record showing the air gun was contaminated and the Veteran's report that he did not get tattoos until many years after his hepatitis C diagnosis.  However, the examiner did not adequately address the aforementioned evidence.  Therefore, the claim must be remanded again for an addendum opinion.  See Stegall, supra.     

Additionally, the examiner referenced a July 2006 VA treatment note that indicated the Veteran smoked and snorted drugs for many years.  However, the Veteran's claims file does not contain treatment records from July 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998).  Therefore, the claim must be remanded in order to obtain any outstanding VA treatment records.    

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any and all outstanding VA treatment records to specifically include those dated July 2006.  

2.  Return the claims folder to the VA examiner who examined the Veteran in May 2016, or another appropriate examiner, for an addendum opinion that addresses the likely etiology of the Veteran's hepatitis C.  

Based on the examination and review of the record, the examiner should address if it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's hepatitis C is related to his active service, to include inoculations, as claimed by the Veteran?  

The examiner must include an explanation of the following:

(a)  How did the examiner determine that the immunizations given to the Veteran during service were not via the air gun injector?  If it cannot be determined that the immunizations were not given via air gun injector, why would the absence of a record showing the air gun reportedly used in service was contaminated with hepatitis C is significant? and 

(b)  The fact that the Veteran reported getting tattoos many years after the diagnosis of hepatitis.

If the May 2016 VA examiner is unavailable, another qualified examiner should be requested to provide the same opinions.  If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for an examination.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and what, if any, additional evidence would permit such an opinion to be made. 

3.  Upon completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran and his representative an opportunity to respond before returning to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




